  Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 23

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District of Florida

                  United States of America                            )                                                      JUL 2 9 2019
                               v.                                     )                                                ANGELA E. NOBLE
                                                                      )       Case No.                                CLERK U.S. DIST. CT.
                                                                      )                  19_MJ-0 76 _SMM    1--~S;,:;.D:,;.·~OF:..,:F:.;;L~A;...·.;.FT.;;..-PI-ER_c_E_   __.
                         Leeroy Leon
                                                                      )
                                                                      )
                                                                      )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           3/1/19; 3/14/19; 4/4/19; 4/10/19        in the county of           Saint Lucie                                in the
     Southern          District of               Florida         , the defendant(s) violated:

            Code Section                                                        Offense Description
21 U.S.C. §§ 841(a)(1) and                        Distribution of a mixture and substance containing a detectable amount of
841 (b )(1 )(C).                                  cocaine, a Schedule II controlled substance.




         This criminal complaint is based on these facts:


See Attached Affidavit of DEA Special Agent Randy Matschner.




         ~ Continued on the attached sheet.




                                                                                      DEA Special Agent Randy Matschner
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             07/29/2019
                                                                                                  Judge's signature

City and state:                         Fort Pierce, Florida                       Shaniek M. Maynard, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 23



                          IN THE UNITED STATES DISTRICT COURT
                           FOR SOUTHERN DISTRICT OF FLORIDA

                                  AFFIDAVIT IN SUPPORT OF
                                   CRIMINAL COMPLAINT

         I, Special Agent Randy Matschner, being first duly sworn, hereby depose and state as

  follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     I am a Special Agent of the Drug Enforcement Administration ("DEA"), and have

  been so employed for the past sixteen years.      I am currently assigned to the Port St. Lucie

  Resident Office in Port St. Lucie, Florida. Prior to my employment with the DEA, I was a Police

  Officer and Narcotics Agent for the City of Palm Bay, Brevard County (Florida) for

  approximately 7 years. During my time with the DEA, I have been the case agent or co-case

  agent in investigations involving narcotics, currency violations, and other violations enforced by

  Title 18 and Title 21 ofthe United States Code. I have received extensive training in conducting

  these investigations and in identifying the means and methods used by narcotics traffickers.

         2.     I am an investigative or law enforcement officer of the United States within the

  meaning of Title 18, United States Code, Section 251 0(7). I am empowered by law to conduct

  investigations of, and to make arrests for, among other things, offenses enumerated in Title 21,

  United States Code, Sections 841, 843, and 846.

         3.     The facts contained in this Affidavit are based on my personal knowledge, as well

  as information relayed to me by other law enforcement personnel involved in this investigation.

  This Affidavit is being submitted for the sole purpose of establishing probable cause that Leeroy

  LEON ("LEON") knowingly and intentionally distributed cocaine, a Schedule II controlled

  substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C), as
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 23



  set forth herein. This Affidavit therefore does not contain every fact known to me regarding this

  investigation.

                                          PROBABLE CAUSE

         4.        On February 26, 2019, your Affiant, FBIITFO Bolonka, Detective Favale, and

  Detective Cuevas met with a cooperating defendant, Juan MAT A. MATA advised that he was

  able to purchase anywhere from one ounce to five kilograms of cocaine from LEON. MATA

  placed a controlled and recorded telephone call to LEON for the purpose of making a future

  purchase of cocaine from LEON. The call was monitored and the number dialed was observed

  by your Affiant and Detective Cuevas.       The conversation between LEON and MATA was

  conducted in Spanish.     The translation and transcription of the recorded telephone call was

  completed by Detective Cuevas. The following is the content of the conversation:

         LEON:           Yo.

         MATA:           Friend.

         LEON:           Tell me how it's going.

         MATA:           Here, chilling. Chilling, friend. How's it going over there?

         LEON:           Chilling. You know just chilling, and tell me.

         MATA:           Here grinding.

         LEON:           Everything okay?

         MATA:           Yea. Everything is okay. Everything is chill. Working hard.

         LEON:           Okay good, good. When can you see me?

         MATA:           You tell me, so I can explain in person.

         LEON:           Exactly, exactly. Let me see when I can see you. Don't know. I have to
                         go to Walmart today here in St. Lucie.


                                                   2
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 4 of 23
                                                                                                    \
                                                                                                    I
         MATA:          Let me know what time is good for you.

         LEON:          Yea. When you want. When you want. Whatever time.
                                                                                                    I
         MATA:          Okay. I can be there around five.

         LEON:          Okay. No problem with that.

         MATA:          Okay. I'll call you when I'm going over there.

         LEON:          Okay.

         MATA:          Okay. Take care.

         5.      Based on your Affiant's experience, and information learned during the course of

 this investigation, this call concerns MAT A and LEON meeting in person to discuss future

  narcotics activity. Specifically, MATA and LEON agreed to meet in person to establish future

 plans for conducting drug transactions. MA TA and LEON agreed to meet in person at the

  Walmart located at 1850 SW Gatlin Boulevard.

                 Controlled Call to LEON and surveillance of LEON- 02/26/19

         6.      On February 26, 2019, at approximately 5:00 p.m., your Affiant, FBIITFO

  Bolonka, Detective Favale, and Detective Cuevas met with MATA to discuss his upcoming

 meeting with LEON. MATA was provided with an audio recording device to be used during his

 meeting with LEON for the purpose of capturing their conversation. Prior to leaving for the

 meeting, MAT A and his vehicle were searched for any illegal contraband, narcotics, and/or

 money with negative results. MATA was equipped with an audio recording device to complete

 his meeting with LEON. MATA departed the rendezvous point followed by a surveillance team

  and traveled directly to the Walmart located at 1850 SW Gatlin Blvd, Port St. Lucie, Florida.

         7.      MATA arrived at Walmart at approximately 4:55 p.m., and parked on the west

  side of the parking lot. MATA placed a call to LEON. LEON told MATA he was on his way

                                                  3
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 5 of 23



 and would meet him in the Taco Bell parking lot in front of the Walmart. Law enforcement later

 confirmed MATA completed the call to LEON by inspecting MATA's cellular telephone.

 Additionally, Detective Favale heard the call being placed over the recording listening device

 provided to MATA for the transaction. At approximately 5:10 p.m., a silver BMW bearing

 Florida tag KDDL35 arrived in the parking lot and parked right next to the MAT A. The BMW

 is registered to Jessenia REYES, who agents had previously identified as LEON's girlfriend.

 LEON and MATA exited their respective vehicles and met at the rear of the BMW. Agents

 conducted a drive-by and were able to positively identifY LEON.

           8.      The conversation between LEON and MATA was conducted in Spanish. The

 partial transcription of the meeting was completed by Detective Cuevas. The entire recording

 was not transcribed due to the length of the conversation and the excessive background noise

 created by the subject's vehicles. The following are the key portions of the conversation: 1

           MATA:         Cousin. Cousin. Here chilling. How's everything going?

           LEON:         Everything is good, thank god.



           LEON:         What did they say? What did they tell you?

           MATA:         ... the weapons. The lawyer told me not to fight that.

           LEON:         No. Don't fight that.

           MATA:         ... I can stay out.

           LEON:         No. That's not a lie.




  1
      Portions of the conversation between LEON and MATA were inaudible.

                                                  4
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 6 of 23



        MATA:      I want to start small.

        LEON:      No. No. You have to start small.



        LEON:      Yes. Yes. I'll talk with him. That way, one or two.

        MATA:      ... I feel comfortable with you.

        LEON:      Yea. Little by little. I'll talk with him about the situation to give me a
                   break. Little by little. I'll talk with them .



       LEON:       . . . It's a price you won't get around here. Things are hot.



       LEON:       I can meet you at the gas station on Okeechobee. I'll be there. You tell
                   me, two (2) or (3)? ... I talk clear with you. You were good to me .



       LEON:       . . . when I have it.



       LEON:       Yes.

       MATA:       ... pnce.

       LEON:       Like 33 or 34 .....

       LEON:       If someone has it. Listen ...



       LEON:       You're getting skinny.

       MATA:       Working. I have to be at work at six. I have to get up at 4:30a.m.



       LEON:       I have it. I'll hurry and tell him.

                                              5
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 7 of 23




        LEON:           Okay. Call me



        LEON:           Okay. Call me.

        9.      Based on your Affiant's experience, and information learned during the course of

 this investigation, this conversation is in furtherance of the call placed to LEON earlier in the

 day. The purpose of the meeting, as depicted in the transcript above, was to reestablish a drug

 supplier/drug purchaser relationship between LEON and MATA, and to establish a purchase of

 cocaine in the near future.

        10.     At approximately 5:27p.m., the meeting was over. LEON exited the parking lot

 and traveled east on Gatlin Boulevard. MATA departed the parking lot and traveled directly

 back to the rendezvous point followed by the surveillance team.

        11.     Agents met with MAT A and recovered the recording device and debriefed

 MATA on the meeting with LEON. MATA was once again searched for any illegal contraband,

 narcotics and/or money with negative results. The following is the information provided by

 MATA following his meeting with LEON and is consistent with the audio recording, which was

 reviewed by Detective Cuevas, of the meeting.

        12.     MATA said LEON was concerned about his arrest and if he was doing alright.

 MATA advised LEON all was good and that he was fighting his case. MATA told LEON he

 was trying to get back on his feet and needed some cocaine to sell. MATA said he asked LEON

 if he could get two (2) to three (3) ounces by the end of the week. LEON advised MATA he

 could get the cocaine, but that the cocaine was not his product. MATA said LEON told him that

 his (LEON's) source was having problems, so he (LEON) had been using someone else as a

                                                 6
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 8 of 23




  source of supply. MAT A said LEON quoted a price of $1050.00 per ounce. LEON advised

 MATA not to worry about the money he owed. LEON told MAT A he could make payments on

 his debt (MATA had previously told your Affiant he was indebted to LEON for $8,000.00 for a

 half kilogram of cocaine he obtained from LEON prior to his arrest). MATA said LEON told

 him he did not have to make a payment toward the debt at the time of the first deal, and that

 LEON just wanted MAT A to get back on his feet. MATA said LEON told him that once he gets

 back up and running again, he (LEON) could supply MATA with kilogram quantities of cocaine.

 MATA said LEON told him to provide ample notice, because he (LEON) would need a couple

 of days to get the kilos together.

                     Controlled Purchase of Cocaine from LEON- 03/01/19

         13.    On March 1, 2019, your Affiant, Detective Favale, and other law enforcement

 officers conducted a controlled buy of two ounces of cocaine from LEON in Port St. Lucie,

 Florida.

         14.    Your Affiant and Detective Favale met with MATA at a predetermined location

 to make a recorded controlled call to LEON. At approximately 4:20p.m., MATA placed a call

 to LEON. The call was monitored and the number dialed was observed by your Affiant and

 Detective Favale. LEON answered the phone and agreed to meet MATA at the Walmart located

 at 1850 SW Gatlin Blvd, Port St. Lucie, Florida. LEON told MATA he (LEON) had the two (2)

 ounces and that he (LEON) had received a full kilogram of cocaine that day.

        15.     At approximately 5:05 p.m., DEA Acting Resident Agent in Charge (AIRAC)

 Edward Alvey established surveillance in the Walmart parking lot located at 1850 SW Gatlin

 Boulevard, Port St. Lucie, Florida. At approximately 5:15 p.m., AIRAC Alvey was joined on

 surveillance by DEA SA David Melenkevitz and TFO Bob O'Hara.

                                                7
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 9 of 23




        16.     At approximately 5:30p.m., Detective Favale and your Affiant searched MATA

 and MATA's vehicle for money, drugs, and contraband with negative results.           MATA was

 provided with an audio recording device to capture the in person meeting with LEON and

 $2,100.00 of DEA investigative funds to purchase two (2) ounces of cocaine from LEON.

 MATA departed from the rendezvous point and drove directly to the Walmart followed by the

 surveillance team. At approximately 5:48 p.m., A/RAC Alvey observed MATA arrive in the

 Taco Bell parking lot adjacent to the Walmart parking lot. A/RAC Alvey observed MATA park

 his vehicle on the southeast comer of the Taco Bell parking lot.

        17.     At approximately 5:59p.m., A/RAC Alvey saw a white Dodge Durango bearing

 Florida Temporary tag CJT4529 driving eastbound through the Walmart parking lot enter the

 Taco Bell parking lot.    Moments later, A/RAC Alvey saw the white Durango park on the

 southeast side of the Taco Bell parking lot next to MATA's vehicle. At this time, Detective

 Favale advised the surveillance team that MATA was meeting with LEON. Moments later,

 AIRAC Alvey observed MATA exit his vehicle and enter LEON's vehicle.

        18.    At approximately 6:05p.m., A/RAC Alvey observed MATA exit LEON's vehicle

 and return to his vehicle. A/RAC Alvey observed LEON's vehicle depart the Taco Bell parking

 lot and drive west through the Walmart parking lot. Shortly thereafter, A/RAC Alvey lost sight

 of LEON's vehicle. A/RAC Alvey observed MAT A's vehicle departing the Taco Bell parking

 lot. A/RAC Alvey maintained constant surveillance on MATA's vehicle until passing it off to

 DEA SA Kyle Keenan as they traveled northbound on I-95.            DEA SA Keenan maintained

 constant surveillance of MAT A's vehicle until he arrived back at the rendezvous point.

        19.     At the rendezvous point, Detective Favale recovered a plastic bag containing a

 white rock/powder like substance and the audio recording device from MATA. The plastic bag

                                                 8
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 10 of 23



  containing the white rock/powder like substance had a gross total package weight of

  approximately 66 grams. Detective Favale conducted a field test of the white rock/powder like

  substance at the scene and it tested positive for cocaine. MATA and his vehicle were once again

  searched for money, drugs, and contraband with negative results.

         20.     Detective Favale and your Affiant debriefed MATA in reference to the controlled

  purchase of cocaine from LEON. MATA said LEON arrived in a white Dodge SUV and that he

  (MATA) got into the front passenger seat of the white SUV. MATA said LEON handed him a

  large heat sealed plastic bag containing a large white rock. In exchange, MATA advised that he

  handed LEON the $2,100.00 and LEON asked if it was twenty-one hundred, to which MATA

  replied yes. LEON told MATA he and his girlfriend just purchased the Dodge Durango a couple

  of days ago. MATA said that LEON told him to call if he needed anymore cocaine.

         21.    The evidentiary items pertaining to this controlled purchase of cocaine were

  submitted for testing at the Indian River Crime Laboratory to determine the presence or absence

  of controlled substances.   Lab results revealed that the substance related to this controlled

  purchase has a net weight of 56.56 grams and tested positive for cocaine.

                               Controlled Call to LEON- 03/13/19

         22.    On March 13, 2019 at approximately 4:23p.m., your Affiant, FBI/TFO Bolonka,

  Detective Favale, and Detective Cuevas met with MAT A for the purpose of making a recorded

  and controlled call to LEON to arrange for the purchase of cocaine from LEON. The call was

  monitored and the number dialed was observed by your Affiant and Detective Favale. During

  the call, LEON advised MATA he had 2 ounces of cocaine and was ready to do the deal that day.

  MATA advised LEON he did not have the money and would be ready tomorrow.                   The

  conversation between LEON and MAT A was conducted in Spanish. The translation and partial

                                                  9
.   Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 11 of 23



      transcription of the recorded telephone call was completed by Detective Cuevas. The following

      is the content of the conversation:

             LEON:           Hello.

             MATA:           Friend, Friend.

             LEON:           Tell me, you're alive.

             MATA:           Taking the heat, the pain to live friend.

             LEON:           I know. It's hard. It's hard.

             MATA:           The work is hard, friend.

             LEON:           I know, and tell me what's going on?

             MATA:           I know. Just getting out ... just getting out of work. Want to see if you
                             had something?

             LEON:           Okay. Yes. Yes. Okay. What are you going to need that's going to
                             work? Two (2) or three (3) now?

             MATA:           Yes. Two. Two now.

             LEON:           Okay. What time are you going to be done with work?

             MATA:           When are you going to be good? Will you be ready tomorrow, or
                             Friday? When will you be ready over there?

             LEON:           No. Right now if you want?

             MATA:           Leave it for tomorrow. Tomorrow yes, so I can have everything prepared.

             LEON:           Okay. No problem. No problem, but yes.

             MATA:           Tomorrow at the same time over there?

             LEON:           Yes. Yes.

             MATA:           Okay, perfect.

             LEON:           Okay take care.


                                                         10
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 12 of 23



         MATA:           If anything I'll call you.

         LEON:           Okay friend.

         MATA:           Okay.

         LEON:           Okay. Bye.

         23.     Based on your Affiant's training and experience, and knowledge acquired during

  the course of this investigation, this call is indicative of narcotics activity. The conversation

  begins as a general conversation and quickly gets to the point with MATA asking "Want to see if

  you had something?" This is a generic question commonly used by drug traffickers and is

  indicative of MATA asking LEON if he had any cocaine available.            MATA explained to

  FBIITFO Bolonka that there was no need to specify what he was asking for because LEON

  already knew what MATA was asking due to their ongoing relationship.            LEON responds

  "Okay. Yes. Yes. Okay. What are you going to need that's going to work, two (2) or three (3)

  now?" The response is indicative of LEON confirming he had cocaine available and questioning

  MATA as to the quantity of cocaine MATA wanted to purchase. When LEON asks "Two (2) or

  three (3) now?" he is referencing the quantity of cocaine being two or three ounces. MATA's

  response- "Yes. Two. Two now"- confirms that the order is for two ounces of cocaine.

                                  Controlled Call to LEON and
                      Controlled Purchase of Cocaine from LEON- 03/14/19

         24.     On March 14, 2019, your Affiant, FBIITFO Bolonka, Detective Favale, and other

  law enforcement officers conducted a controlled buy of two ounces of cocaine from LEON in

  Port St. Lucie, Florida.

         25.     At approximately 4:50 p.m., law enforcement established surveillance in the

  Walmart parking lot located at 1850 SW Gatlin Boulevard, Port St. Lucie, Florida.             At


                                                      11
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 13 of 23



  approximately 4:55 p.m., Detective Favale and your Affiant met MATA at a predetermined

  location. MATA and MATA's vehicle were searched for money, drugs, and contraband with

  negative results. MATA was provided with an audio recording and listening device to capture

  his meeting with LEON and $2,300.00 of DEA investigative funds to purchase (2) ounces of

  cocaine from LEON. MATA departed from the meet location and drove directly to the Walmart

  followed by the surveillance team. While traveling to meet with LEON, MATA placed a call to

  LEON. Detective Cuevas could hear MATA over the listening device speak with LEON about

  the previously arranged deal for two (2) ounces of cocaine completed on March 13, 2018.

  Detective Favale later confirmed MATA completed the call to LEON by inspecting MATA's

  cellular telephone.

         26.     LEON and MATA agreed to meet at the same location, which was the Taco

  Bell/Walmart parking lot located at 1850 SW Gatlin Boulevard, Port St. Lucie, Florida. At

  approximately 5:10p.m., Detective Favale advised the surveillance team MATA was traveling to

  the Walmart/Taco Bell location to meet with LEON. At approximately 5:12 p.m., FBI/TFO

  Bolonka saw MATA arrive at the Taco Bell parking lot adjacent to the Walmart parking lot.

  FBIITFO Bolonka observed MAT A park his vehicle on the southeast comer of the Taco Bell and

  wait for LEON to arrive.

         27.     At approximately 5:26p.m., FBI/TFO Bolonka saw a gray Dodge truck bearing

  Florida tag APUV91 drive west bound through the Walmart parking lot and enter the Taco Bell

  parking lot. The Dodge truck is registered to CALDERO and has been identified as being driven

  by LEON during previous surveillance operations.     Moments later, FBIITFO Bolonka saw

  LEON park his vehicle on the northwest side of the Taco Bell parking lot next to MATA's

  vehicle. At this time, Detective Favale advised that MATA was meeting with LEON. LEON

                                               12
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 14 of 23



  and MATA initially met and stood at the rear of LEON's truck for a few minutes engaging in

  conversation. A few minutes later, FBI/TFO Bolonka saw LEON and MATA get into LEON's

  truck.

           28.   At approximately 5:37p.m., FBI/TFO Bolonka saw MATA exit LEON's vehicle

  and return to his vehicle. Moments later, FBI/TFO Bolonka saw LEON's vehicle depart the Taco

  Bell parking lot and drive east through the Walmart parking lot out of my sight.       FBI/TFO

  Bolonka then observed MATA's vehicle depart the Taco Bell parking lot. Your Affiant and

  FBIITFO Bolonka maintained constant visual surveillance of MAT A's vehicle until returning

  back to the rendezvous point.

           29.   At the rendezvous point, Detective Favale recovered a plastic bag containing a

  white rock/powder like substance and the audio recording device from MATA. The package

  containing the white rock/powder like substance had a gross total package weight of

  approximately 69 grams. MATA and MATA's vehicle were once again searched for money,

  drugs, and contraband with negative results. Detective Favale conducted a field test of the white

  rock/powder like substance at the scene and it tested positive for cocaine.

           30.   Detective Favale and your Affiant debriefed MAT A in reference to the purchase

  of the two (2) ounces of cocaine from LEON. MATA said LEON arrived in a gray Dodge truck

  and met with him at the back of the truck, at which time MATA and LEON discussed future

  purchases and quantities of cocaine. Shortly thereafter, MATA and LEON got into LEON's

  truck to complete the deal. MATA advised that LEON handed him a large heat sealed plastic

  bag containing a large white rock. MATA said in exchange, he handed LEON the $2,300.00 and

  LEON did not count the money. MATA stated that LEON told him that if he purchased four (4)

  ounces of cocaine at a time, he (LEON) would drop the price to $1,000.00 per ounce. MATA

                                                  13
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 15 of 23



  advised that LEON once again told him that the cocaine was not his and the price was "set by his

  guy."

          31.    The evidentiary items pertaining to this controlled purchase of cocaine were

  submitted for testing at the Indian River Crime Laboratory to determine the presence or absence

  of controlled substances. Lab results revealed that the substance related to this controlled

  purchase has a net weight of 56.13 grams and tested positive for cocaine.

          32.    On April 1, 2019, your Affiant, Detective Favale, and Detective Cuevas met with

  MATA. MATA told agents LEON called him on Saturday, March 30,2019. MATA said LEON

  called him from a new number and asked MATA if everything was alright. MATA provided

  agents with the number for LEON's new telephone as the new number used by LEON to contact

  him. MATA said he told LEON he had been very busy and would reach out to LEON later in

  the week to "do something." MATA said LEON told him to keep the telephone number and use

  it from now on and that he (LEON) would talk with MATA soon. MATA advised agents that

  LEON would typically get a new telephone number every month. MATA showed the incoming

  call from LEON to your Affiant, Detective Favale, and Detective Cuevas on his cellular

  telephone.

                                 Controlled Call to LEON and
                     Controlled Purchase of Cocaine from LEON- 04/04/19

          33.   On April 4, 2019, your Affiant and other law enforcement officers conducted a

  controlled buy of two ounces of cocaine from LEON in Port St. Lucie, Florida.

          34.   Your Affiant and Detective Favale met with MATA at a predetermined location

  to facilitate controlled and recorded calls to LEON's new telephone number for the purpose of

  making a controlled purchase of cocaine. At approximately 4:45 p.m., MATA placed a call to


                                                 14

                                                                                                     lI
                                                                                                     f:
                                                                                                     I
                                                                                                     I
                                                                                                     t
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 16 of 23



  LEON by dialing LEON's new telephone number. The call was monitored and the number

  dialed was observed by your Affiant and Detective Favale. LEON did not answer on the first

  call.   At approximately 4:55 p.m., MATA placed a second call to LEON.          The call was

  monitored and the number dialed was observed by your Affiant and Detective Cuevas interpreted

  the call, which was completed in Spanish. LEON answered and agreed to sell MATA two (2)

  ounces of cocaine.    Specifically, LEON said "Everything is good? Just tell me," to which       I
  MATA replied "Can I see you today?" LEON said "Yes. Yes. Come down and we can talk"

  and "Perfect, you call me and there it is cousin." MATA said "the same as last time," and LEON
                                                                                                   I
  responded "I forgot." MATA said "Two. Around two. The number two" and LEON replied
                                                                                                   I
  "Okay. That's good. That's good." LEON and MATA then agreed to meet at the same location
                                                                                                   !
  where the previous deals took place - the Walmart parking lot located at 1850 SW Gatlin          i
                                                                                                   ~
                                                                                                   '
  Boulevard, Port St. Lucie, Florida.
                                                                                                   I
          35.    At approximately 7:20 p.m., law enforcement established surveillance in the
                                                                                                   II
  Walmart parking lot. Detective Favale and your Affiant met MATA at a predetermined location.
                                                                                                   I!
  MATA and his vehicle were searched for money, drugs, and contraband with negative results.
                                                                                                   I
  MATA was provided with an audio recording device to capture his in person meeting with           t
                                                                                                   i
  LEON and $2,300.00 ofDEA investigative funds to purchase (2) ounces of cocaine from LEON.        t..
                                                                                                    ~
          36.    At approximately 7:38 p.m., MATA departed from the rendezvous point and           r
  drove directly to the Walmart followed by the surveillance team. MATA called LEON while he
                                                                                                   t~
                                                                                                   I
                                                                                                   ~-

  was driving to the meeting location and advised LEON he was on his way. At approximately         l

  7:45 p.m., Detective Favale observed MAT A arrive at the Taco Bell parking lot adjacent to the
                                                                                                   '
                                                                                                   I

  Walmart parking lot. DEA SA LaRocca observed MATA park on the southeast comer of the

  Taco Bell parking lot and remain in his vehicle.

                                                     15
                                                                                                   i
                                                                                                   f
                                                                                                   t'

                                                                                                   I
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 17 of 23



         37.     At approximately 8:00 p.m., Detective Favale observed a dark in color Range

  Rover bearing Florida tag 943PSP drive through the Walmart parking lot and enter the Taco Bell

  parking lot. LEON was identified as the driver and only occupant of the vehicle. Moments later,

  Detective Favale observed LEON park his vehicle on the southwest side of the Taco Bell parking

  lot next to MATA's vehicle. At this time, Detective Favale advised the surveillance team that

  MATA was meeting with LEON. Shortly thereafter, your Affiant observed MATA exit his

  vehicle and proceed to enter the front passenger door ofthe Range Rover.

         38.     At approximately 8:16 p.m., Detective Favale observed MATA exit LEON's

  vehicle and return to his vehicle. Moments later, DEA SA LaRocca observed LEON's vehicle

  depart the Taco Bell parking lot and drive east through the Wa1mart parking lot and out of his

  sight. Detective Favale observed MATA's vehicle depart the Taco Bell parking lot. Detective

  Favale and your Affiant followed MATA's vehicle and maintained constant surveillance on

  MATA's vehicle until arriving back at the rendezvous point.

         39.     At the rendezvous point, Detective Favale recovered a plastic bag containing a

  white rock/powder like substance and the audio recording device from MAT A. The package

  containing the white rock/powder like substance had a gross total package weight of

  approximately 66 grams. MATA and MATA's vehicle were once again searched for money,

  drugs, and any contraband with negative results. Detective Favale conducted a field test of the

  white rock/powder like substance at the scene and it tested positive for cocaine.

         40.     Detective Favale and your Affiant debriefed MATA in reference to the purchase

  of the two (2) ounces of cocaine from LEON. MATA said LEON arrived in a Range Rover.

  MATA said he got into the front passenger seat of LEON's vehicle to complete the transaction.

  MATA said LEON handed him two plastic bags containing one large white rock in each plastic

                                                  16
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 18 of 23



  bag. In exchange, MATA said he handed LEON the $2,300.00 and LEON did not count the

  money. MATA advised LEON said he doesn't want to do "4, 5, 6" a week, and instead wants to

  do "1".      MATA explained that LEON doesn't want to continuously supply someone with

  multiple ounces a week, LEON would rather just sell a kilogram one time to limit his exposure.

  MATA said LEON told him he did not like dealing in ounces of cocaine "because that is how

  you get caught by the police." MATA advised that LEON stressed he should purchase a least a

  kilogram of cocaine and have someone sell the cocaine for him. MATA said LEON told him

  that he (LEON) was going to travel to Puerto Rico in the next 30 to 60 days to meet with his

  source of supply. MAT A said LEON stated that if he could cut out the "middle man" and go

  directly to the source, the price for a kilogram would be $29,000.00. LEON referred to the

  middle man as his "uncle," who has yet to be identified.

         41.      The related evidentiary items pertaining to this controlled purchase of cocaine

  were submitted for testing at the Indian River Crime Laboratory to determine the presence or

  absence of controlled substances. The results are pending.

                        Controlled Text Messages and call to LEON and
                      Controlled Purchase of Cocaine from LEON- 04/10/19

         42.      On April 10, 2019, at approximately 12:30 p.m., under the direction of Detective

  Cuevas, MATA completed a series of text messages to LEON for the purpose of making a one

  (1) ounce purchase of cocaine from LEON later in the day.        The text messages exchanged

  between MATA and LEON were not monitored live by law enforcement because MATA was at

  work when the communications took place. However, when law enforcement met with MATA

  later in the day, photographs of the text messages were captured by Detective Favale and entered

  into evidence, and Detective Favale was able to verify the text messages were between MATA's
                                                                                                     !

                                                 17                                                  I
                                                                                                     t
                                                                                                     J
                                                                                                     l
                                                                                                     !
                                                                                                     !f
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 19 of 23




  cellular phone and LEON's cellular phone. The text messages were completed in Spanish and

  translated by Detective Cuevas.      The following series of incoming/outgoing text messages

  occurred between MAT A and LEON:

         MATA:            Cousin, cousin will there be one open pallet for today?

         LEON:            Yes.

         MATA:            For today around five?

         LEON:            Perfect.

         MATA:            Okay.

         43.        The text messages between MATA and LEON are coded in nature and a common

  technique utilized by drug traffickers to frustrate law enforcement efforts to identify the criminal

  activity. MATA explained the term "one open pallet" is coded terminology used to mean "one

  ounce of cocaine." MATA explained the number "one" is the key term depicting the quantity of

  cocaine he wants to purchase. MATA explained that since the relationship with LEON is one of

  an ongoing nature involving purchases of cocaine, LEON is readily aware of what MAT A is

  purchasing, which in this case is cocaine. What is confirmed through the text messages is the

  quantity of cocaine wanting to be purchased, which in this case was one ( 1) ounce.

         44.        Later on April 10, 2019, your Affiant, FBIITFO Bolonka, and other law

  enforcement officers conducted a controlled buy of one ounce of cocaine from LEON in Port St.

  Lucie, Florida.

         45.        Your Affiant, FBI/TFO Bolonka, and Detective Cuevas met with MATA at a

  predetermined location to facilitate the controlled purchase of the cocaine. At approximately

  4:30p.m., SA Miller and SA Evans of the FBI established surveillance at the Walmart parking

  lot located at 1850 SW Gatlin Boulevard, Port St. Lucie. At 4:35 p.m., MATA received an

                                                   18
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 20 of 23



  incoming call from LEON asking where he was and if he (MATA) was on the way. MATA

  advised he was on the way. LEON and MATA agreed to meet at the same location of the

  previous deals, which occurred at the Walmart parking lot located at 1850 SW Gatlin Boulevard,

  Port St Lucie. The call was monitored and the incoming call number was observed by your

  Affiant and Detective Cuevas.

         46.    MATA and his vehicle were searched for money, drugs, and contraband with

  negative results. MAT A was provided with an audio recording device to capture the meeting

  with LEON and $1,300.00 of FBI investigative funds to purchase one (1) ounce of cocaine from

  LEON. At approximately 4:37 p.m., MATA departed from the rendezvous point and drove

  directly to the Walmart followed by the surveillance team. FBIITFO Bolonka observed MATA

  arrive in the parking lot of the Taco Bell located in the Walmart shopping plaza at approximately

  4:41p.m. At approximately 4:53p.m., FBIITFO Bolonka saw LEON arrive at the same location

  driving a Gray Dodge truck bearing Florida tag APUV91. FBIITFO Bolonka saw LEON park in

  the Taco Bell parking lot just to the west ofMATA. At approximately 4:53p.m., MATA exited

  his vehicle and walked over to LEON's vehicle and entered the passenger side of LEON's

  vehicle. At approximately 4:59p.m., MATA exited LEON's vehicle and returned to his vehicle.

  LEON then exited the area. At approximately 5:00p.m., MATA exited the area and traveled

  back to the rendezvous point followed by FBIITFO Bolonka and the surveillance team.

         47.    At the rendezvous point, Detective Cuevas recovered a plastic bag containing a

  white rock/powder like substance and the audio recording device from MATA. The package

  containing the white rock/powder like substance had a gross total package weight of

  approximately 30.3 grams. MATA and his vehicle were once again searched for money, drugs,



                                                 19
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 21 of 23



  and contraband with negative results. Detective Cuevas conducted a field test of the white

  rock/powder like substance at the scene and it tested positive for cocaine.

         48.     Your Affiant, Detective Cuevas, ATF SA Gajewski, and FBI/TFO Bolonka

  debriefed MATA in reference to the purchase of one (1) ounce of cocaine from LEON. MATA

  advised that LEON arrived in his truck. MAT A said he got into the front passenger seat of

  LEON's vehicle to complete the transaction. MATA said LEON handed him one plastic bag

  containing one large white rock. In exchange, MATA handed LEON the $1,300.00 and LEON

  did not count the money. MATA advised that LEON never counts the money. MATA said

  LEON told him that he (MATA) is moving a "little quicker" and to be careful. MATA asked

  LEON if he had any guns for sale and LEON asked what kind. MATA told LEON he was

  looking for a pistol.   MATA said LEON told him he had a Springfield .40 caliber with

  ammunition and LEON asked MAT A how much he was looking to spend. MAT A said he told

  LEON he was looking to spend about $300.00. LEON said that he would let MATA know.

  MATA said LEON appeared to be in a rush, so the deal went quickly. MATA asked LEON

  about firearms at the direction of law enforcement.      MATA had no previous knowledge of

  LEON dealing in firearms.

         49.     The evidentiary items pertaining to this controlled purchase of cocaine were

  submitted for testing at the Indian River Crime Laboratory to determine the presence or absence

  of controlled substances. The results are pending.

                                          CONCLUSION

         50.    Based upon the foregoing, your Affiant respectfully submits that there is probable

  cause that Leeroy LEON knowingly and intentionally distributed cocaine, a Schedule II



                                                  20
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 22 of 23




  controlled substance, in violation of Title 21, United States Code, Sections 841 (a)(l) and 841 (b)

  (1 )(C), as set forth herein.




                                                       Randy M schner
                                                       Special Agent
                                                       Drug Enforcement Administration



          Subscribed and sworn to before me on July       d.-q ~ 2019




          SHANIEK M. MA YNA
          UNITED STATES MAGISTRATE JUDGE




                                                  21
Case 2:19-cr-14043-RLR Document 1 Entered on FLSD Docket 07/29/2019 Page 23 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No.   19-MJ-076-SMM




    UNITED STATES OF AMERICA

   v.

    LEEROYLEON

   ____________________________
               Defendant.       /



                                    CRIMINAL COVER SHEET

    I.   Did this matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?          Yes .f No

   2.    Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _Yes_:{_ No



                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY


                                         BY:
                                                 MICHAEL PORTER
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 District Court No.
                                                 500 South Australian Avenue, Suite 400
                                                 West Palm Beach, Florida 33401
                                                 Tel:       772-466-0899
                                                 Fax:       772-466-1020
                                                 Email:     Michael.Porter@usdoj .gov
